Citation Nr: 1713011	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to February 13, 2008, for the assignment of a 40 percent rating for bilateral serous retinopathy with scotoma and left eye blindness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957 and from April 1957 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also initiated an appeal of the August 2013 rating decision that increased the rating of the bilateral eye disability from 40 percent to 60 percent.  However, since a timely substantive appeal was not received following the issuance of a February 2015 statement of the case, the matter is not before the Board for consideration. 

The Board notes the Veteran's contention that he is entitled to an earlier effective date for the award of special monthly compensation (SMC) due to the loss of use of his left eye.  However, because an earlier effective date for the assignment of a 40 percent rating for bilateral serous retinopathy with scotoma and left eye blindness would automatically entail entitlement to SMC at the earlier date, entitlement to SMC is not a separate appealed issue and so is not listed above.

In January 2016, the Board remanded the appeal to afford the Veteran an opportunity for a Board videoconference hearing.  Such hearing was held in October 2016, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Here, it appears that there are outstanding treatment records relevant to the Veteran's claim.  In particular, the Veteran's daughter testified that, prior to 2008, the Veteran was treated at an emergency room for cutting his finger with a power tool because he could not see, and that he participated in a "school for the blind" at Madigan Hospital in Washington.  As such records could potentially show an earlier increase in the Veteran's service-connected eye disability, the Board finds that the AOJ should take the appropriate action to obtain such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate medical records from the Madigan Army Medical Center, specifically to include those relating to training for blindness, with the Veteran's electronic claims file.  
 
2.  Take appropriate action to obtain emergency room treatment records identified during the October 2016 Board Hearing.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




